per curiam:
Mediante esta opinión per curiam se sus-pende indefinidamente de la abogacía al Ledo. José C. Gutiérrez Prats por no haber cumplido con los requeri-mientos del Procurador General y las órdenes de este Tribunal.
uh
El 15 de marzo de 1995, el Procurador General presentó ante nos un informe relacionado con una queja contra el Ledo. José C. Gutiérrez Prats. En la queja, presentada por el Sr. Norberto Droz Pérez el 29 de marzo de 1994, se alegó que este abogado había sido contratado en diciembre de 1992 para que presentara una demanda de divorcio. Se-ñaló el señor Droz Pérez que a pesar de haberle entregado el dinero al abogado, éste no había presentado la demanda ni devuelto el dinero, al serle solicitado.
A la tercera comunicación al querellado, éste finalmente *673contestó la queja e informó que se había comunicado con el señor Droz Pérez y su esposa. Con el propósito de confir-mar esto, la Oficina del Procurador General se comunicó con el señor Droz Pérez, quien informó que el abogado aún no se había comunicado con él. Dos (2) nuevos intentos de la Oficina del Procurador General para comunicarse con el abogado resultaron infructuosos.
Examinado el Informe del Procurador General, el 7 de abril de 1995 emitimos una resolución mediante la cual le concedimos veinte (20) días al licenciado Gutiérrez Prats para que compareciera ante el Procurador General. En dicha resolución apercibimos al abogado de que el incumpli-miento con nuestra orden le conllevaría la suspensión de la profesión. Transcurrido el término referido, el Procurador General presentó una moción en la cual nos solicita que tomemos conocimiento de la incomparecencia del abogado.
Un examen del expediente personal del abogado revela que su conducta se ha caracterizado por no ser responsivo con los múltiples requerimientos de la Oficina del Procura-dor General y una laxitud en el cumplimiento de nuestras órdenes (1)
Cabe señalarse, además, que el licenciado Gutiérrez Prats fue separado del ejercicio del notariado el 14 de diciembre de 1983. Posteriormente, mediante la opinión per curiam de 30 de junio de 1993, el licenciado Gutiérrez Prats fue suspendido indefinidamente de la práctica de la profesión de abogado por no haber satisfecho el pago de la cuota de colegiación del Colegio de Abogados de Puerto Rico. El abogado pagó la deuda y fue reinstalado a la prác-tica de la profesión, efectivo el 10 de agosto de 1993. En dicha resolución denegamos su reinstalación al ejercicio del notariado.
*674El abogado que reiteradamente incumpla con los reque-rimientos del Procurador General e ignore las órdenes de este Foro demuestra un grave menosprecio del proceso dis-ciplinario, lo cual constituye un desafío a las normas que regulan la abogacía. Esta conducta acarrea la aplicación de las más severas sanciones disciplinarias. Véanse: In re Méndez Matos, 138 D.P.R. 475 (1995); In re Torres Villa, 138 D.P.R. 89 (1995); In re Santiago Arroyo, 137 D.P.R. 456 (1994); In re Cordero Negrón, 137 D.P.R. 310 (1994); In re Romany, 136 D.P.R. 648 (1994), entre otros.
Dado que el comportamiento contumaz del licenciado Gutiérrez Prats demuestra un patrón de ignorar los reque-rimientos del Procurador General y las órdenes de este Tribunal, a pesar de haber sido apercibido de las consecuen-cias de su incumplimiento, procede que ordenemos la suspensión indefinida de la práctica de la abogacía hasta que acredite fehacientemente que en el futuro cumplirá es-tricta y diligentemente con los requerimientos del proceso disciplinario.

Se dictará la sentencia correspondiente.


 Cabe señalarse que en otro caso pendiente ante este Foro, el abogado ha exhibido igual patrón de conducta. Nos referimos al Caso Núm. AB-95-8, en el cual aún no se ha cumplido el término concedido al Procurador General para que presente la querella correspondiente.